PRENTIS, Judge,
dissented from the junior judge as to the record’s not supporting the pleas. He thought it did support them. Therefore, the court being divided the judgment of the court was necessarily in favour of the prisoner, (See the district court law, ch. 66, sect. 16.) viz. that there is such a record. But as he concurred in the opinion that the county court had no right to discriminate between murder and manslaughter, the prisoner was put upon his trial upon the indictment for murder, and found guilty of manslaughter.